Citation Nr: 9915638	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  94-07 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
60 percent for chronic obstructive pulmonary disease (COPD) 
and the residuals of a hemopneumothorax.

2.  Entitlement to a disability rating in excess of 
10 percent for the residuals of fractures of the right sixth, 
seventh, and eighth ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1961 to June 1964.  
These matters come to the Board of Veterans' Appeals (Board) 
from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a disability rating in excess of 
10 percent for the pulmonary disorder and a disability rating 
in excess of 10 percent for the residuals of the rib 
fractures.  The veteran has perfected an appeal of that 
decision.

In a March 1993 rating decision the RO increased the 
disability rating for the pulmonary disorder from 10 to 
30 percent, and in a September 1993 rating decision the RO 
increased the rating from 30 to 60 percent.  The veteran has 
not withdrawn his appeal of the rating assigned for the 
pulmonary disorder, and the Board finds that the issue of 
entitlement to an increased rating for the pulmonary disorder 
remains in contention.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (a claim remains in controversy where less than 
the maximum available benefit is awarded).


REMAND

The veteran contends that he is entitled to a 100 percent 
schedular disability rating for his pulmonary disorder.  The 
Board notes that entitlement to a total disability rating 
based on individual unemployability was granted in November 
1996.  Subsequent to the initiation of his claim for an 
increased rating in May 1992, the regulations pertaining to 
the evaluation of pulmonary disorders were revised effective 
October 7, 1996.  Schedule for Rating Disabilities; Pulmonary 
System, 
61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97).  
Because his claim was filed prior to the change in the 
regulations, he is entitled to the application of the version 
more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

According to the law in effect at the time the veteran's 
claim was filed, a 60 percent disability rating applied if 
the pulmonary disorder was severe.  The findings indicating 
that the disorder was severe included exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping; ventilatory impairment of severe 
degree confirmed by pulmonary function tests with marked 
impairment of health.  A 100 percent rating applied if the 
disorder was pronounced, as demonstrated by being intractable 
and totally incapacitating; with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion; severity confirmed by 
chest X-rays and pulmonary function tests.  38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1991).

The revised diagnostic codes provide that COPD is to be 
evaluated based on the results of pulmonary function tests.  
The specific pulmonary function tests must include the 
percent of predicted values for Forced Expiratory Volume in 
one second (FEV-1) and Forced Vital Capacity (FVC), the ratio 
of FEV-1 to FVC, the percent of predicted value for Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)), and the veteran's maximum exercise 
capacity in terms of milligrams/kilograms/minute (ml/kg/min) 
of oxygen consumption.  38 C.F.R. § 4.97 (1997).

A 60 percent disability rating applies if the FEV-1 is 40 to 
55 percent of the level predicted, or the FEV-1/FVC ratio is 
40 to 55 percent, or the DLCO (SB) is 40 to 55 percent of the 
level predicted, or the maximum oxygen consumption is 15 to 
20 ml/kg/min (with cardiopulmonary limit).  A 100 percent 
rating applies if the FEV-1 is less than 40 percent of the 
predicted value; or the ratio of FEV-1/FVC is less than 
40 percent; or the DLCO (SB) is less than 40 percent of that 
predicted; or the maximum exercise capacity is less than 15 
ml/kg/min of oxygen consumption (with cardiac or pulmonary 
limitation); or the disease is manifested by cor pulmonale 
(right heart failure), right ventricular hypertrophy, 
pulmonary hypertension (as shown by echo or cardiac 
catheterization), or episodes of acute pulmonary failure, or 
the disease requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6604 (1997).

The veteran contends that he is entitled to a 100 percent 
disability rating for COPD because he has shortness of breath 
with no exertion and he requires the frequent use of inhalers 
and nebulizer therapy.  The medical evidence shows that in 
addition to the service-connected pulmonary disorder, he also 
has coronary artery disease, having undergone bypass surgery 
in March 1997.  The medical evidence indicates that the 
cardiac disorder is manifested by claudication in the lower 
extremities, limiting the veteran's ability to ambulate; 
fatigue; shortness of breath; and angina.  The symptoms of 
the nonservice-connected cardiac disorder cannot be 
considered in determining the appropriate rating for the 
pulmonary disorder.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (per curiam); 38 C.F.R. § 4.14.  It is not clear from 
the evidence of record whether the veteran's shortness of 
breath and limited mobility are completely due to the 
service-connected pulmonary disorder, or at least partially 
due to the non-service connected cardiac disorder.

The evidence shows that the veteran incurred fractures of the 
right sixth, seventh, and eighth ribs as the result of a 
crushing chest injury incurred in a motor vehicle accident 
while in service.  He claims to have pain in the ribs that 
were fractured, especially with prolonged coughing, and to 
have significant pain and limited motion in the thoracic 
spine.  The medical evidence shows that he has degenerative 
joint disease in the thoracic vertebrae, at least some of 
which include the vertebrae to which the previously fractured 
ribs are attached.  During a May 1993 hearing he claimed 
entitlement to service connection for degenerative joint 
disease of the thoracic spine, which claim has not yet been 
adjudicated.  Because the disability resulting from the 
fractured ribs pertains to the musculoskeletal system, all 
functional limitations, including pain, must be considered in 
rating the disability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40, 4.45.

The veteran was most recently provided a VA medical 
examination in June 1997, the report of which indicates that 
he was very short of breath even at rest and markedly short 
of breath on slight exertion.  The examiner provided a 
diagnosis of COPD, severe, which required the frequent use of 
bronchodilators and an at-home breathing machine.  The 
pulmonary function tests that were obtained following the 
physical examination, however, show that there was only 
moderate impairment of his pulmonary functioning.

VA treatment records indicate that, although the veteran's 
health is significantly impaired by the pulmonary disorder, 
he continues to fish, work in the garden, and engage in other 
activities.  Due to the discrepancies in the evidence 
pertaining to the veteran's exertional impairment, the Board 
finds that an additional examination is warranted.  See 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (if the 
examination report does not contain sufficient detail, the 
Board should obtain an additional examination).

During a February 1999 hearing the veteran testified that he 
had been awarded disability benefits by the Social Security 
Administration, at least partly based on his pulmonary 
disorder.  He also stated that he had been provided pulmonary 
examinations in conjunction with that claim, which might be 
relevant to the issues on appeal.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, the case is 
REMANDED to the RO for the following development:


1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a pulmonary 
disorder since June 1998.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be provided a VA 
orthopedic examination in order to 
determine the severity of the residuals 
of the in-service rib fractures.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment.

The examiner should conduct a thorough 
orthopedic examination of the ribs and 
the thoracic spine and provide a 
description and/or diagnosis for any 
pathology found.  The examiner should 
describe all residuals of the in-service 
rib fractures, and provide an opinion on 
whether the degenerative changes of the 
thoracic spine are related to the in-
service chest injury.  The examiner 
should also document all functional 
limitations resulting from the injury to 
the ribs, including pain or weakness, 
resulting in any limitation of excursion, 
strength, speed, coordination and 
endurance of the affected bones or 
joints.  DeLuca, 8 Vet. App. at 202.  The 
examiner should provide the complete 
rationale for all opinions given.

4.  The veteran should be provided a VA 
pulmonary examination in order to 
determine the severity of the 
manifestations of COPD.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination must 
include an X-ray study of the chest and 
pulmonary function tests that include the 
determination of the percent of predicted 
value of FEV-1, the ratio of FEV-1 to 
FVC, the percent of predicted value of 
DLCO (SB), and the veteran's maximum 
exercise capacity in terms of mm/kg/min 
of oxygen consumption.

The examiner should conduct a thorough 
pulmonary examination and document all 
manifestations of the veteran's COPD.  
Specifically, the examiner should 
determine the exertional impairment 
resulting from the COPD, including a 
finding as to whether the COPD is 
intractable and totally incapacitating, 
with dyspnea at rest or marked dyspnea 
and cyanosis on mild exertion.  The 
examiner should also determine whether 
the disease is manifested by cor 
pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute 
pulmonary failure, or whether the disease 
requires outpatient oxygen therapy.  In 
addition, the examiner should determine, 
based on the results of the pulmonary 
function tests, whether the ventilatory 
impairment is moderate, severe, or 
pronounced, and whether the severity of 
the exertional impairment found on 
physical examination is confirmed by the 
X-ray study or the pulmonary function 
tests.  

In determining the exertional impairment 
resulting from the service-connected 
pulmonary disorder, the examiner should 
distinguish, if possible, the impairment 
that is due to nonservice-connected 
causes, including the cardiac disorder.  
If the symptoms of the cardiac disorder 
cannot be distinguished from those of the 
pulmonary disorder, the examiner should 
so state.  The examiner should provide 
the complete rationale for all opinions 
given.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to increased ratings for the 
pulmonary disorder and the residuals of 
the rib fractures, and adjudicate the 
issue of entitlement to service 
connection for degenerative joint disease 
of the thoracic spine.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

